DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/531,300, filed on 8/5/2019.
Claim(s) 1-20 is/are pending.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/711,757, filed 5/13/2015. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee 

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 8/5/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim(s) 1-20 is/are directed to the same invention as that of claim(s) 1-17 of commonly assigned US 10,417,259 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
U.S. Patent: 10,417,259
Application: 16/531,300
1.  A method comprising:

receiving a search query via a communications network;

querying at least one database based upon the search query;

receiving results to the search query from the at least one database;

presenting within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results;

presenting along with the three-dimensional matrix a correlated list including the results; and

upon detecting from an input device selection of a portion of the three-dimensional matrix corresponding to a certain category among the plurality of categories:

filtering the plurality of categories of the three-dimensional matrix by graphically adjusting by a designated amount the certain category relative to other categories based upon graphical manipulation of the selected portion, and

updating the correlated list based upon the filtering.

2.  The method of claim 1, wherein each of the plurality of categories is associated with the results via a respective tag in the at least one database.

3.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

4.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

5.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

The method of claim 1, wherein one or more portions of the three-dimensional matrix assume the form of a prism.

7.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises adjusting the size of the selected portion of the three-dimensional matrix.

8.  The method of claim 7, wherein adjusting the size of the selected portion comprises adjusting the height of the selected portion.

9.  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:

receive a search query;

query at least one database based upon the search query;

receive results to the search query from the at least one database;

present within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results;

present along with the three-dimensional matrix a correlated list including the results; and

upon detecting from an input device selection of a portion of the three-dimensional matrix corresponding to a certain category among the plurality of categories:

filter the plurality of categories of the three-dimensional matrix by graphically adjusting by a designated amount the certain category relative to other categories based upon graphical manipulation of the selected portion, and

update the correlated list based upon the filtering.

10.  The computer program product of claim 9, wherein each of the plurality of categories is associated with the results via a respective tag in the at least one database.

11.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

12.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

13.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

See claim 6 above.




A system comprising:

a processor; and

a memory storing an application program, which, when executed on the processor, performs an operation comprising:

receiving a search query;

querying at least one database based upon the search query;


receiving results to the search query from the at least one database;

presenting within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results;

presenting along with the three-dimensional matrix a correlated list including the results; and

upon detecting from an input device selection of a portion of the three-dimensional matrix corresponding to a certain category among the plurality of categories:

filtering the plurality of categories of the three-dimensional matrix by graphically adjusting by a designated amount the certain category relative to other categories based upon graphical manipulation of the selected portion, and

updating the correlated list based upon the filtering.

See claims 2 and 10 above.





15.  The system of claim 14, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

16.  The system of claim 14, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

17.  The system of claim 14, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

See claim 6 above.
A method comprising:

receiving a search query via a communications network;

querying at least one database based upon the search query;

receiving results to the search query from the at least one database;

presenting within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results;

presenting along with the three-dimensional matrix a correlated list including the results; and

upon detecting from an input device selection of a portion of the three-dimensional matrix corresponding to a certain category among the plurality of categories:

filtering the plurality of categories of the three-dimensional matrix by graphically adjusting by a designated amount the certain category relative to other categories based upon graphical manipulation of the selected portion, and

updating the correlated list based upon the filtering.

2.  The method of claim 1, wherein each of the plurality of categories is associated with the results via a respective tag in the at least one database.

3.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

4.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

5.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

The method of claim 1, wherein one or more portions of the three-dimensional matrix assume the form of a prism.

7.  The method of claim 1, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises adjusting the size of the selected portion of the three-dimensional matrix.

8.  The method of claim 7, wherein adjusting the size of the selected portion comprises adjusting the height of the selected portion.

9.  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:



query at least one database based upon a search query received via a communications network;
receive results to the search query from the at least one database;

present within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results; and





upon detecting from an input device selection of a portion of the three-dimensional matrix corresponding to a certain category among the plurality of categories:

filter the plurality of categories of the three-dimensional matrix by graphically adjusting the certain category relative to other categories based upon graphical manipulation of the selected portion, and


update the results based upon the filtering.


10.  The computer program product of claim 9, wherein each of the plurality of categories is associated with the results via a respective tag in the at least one database.

11.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

12.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

13.  The computer program product of claim 9, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

14.  The computer program product of claim 9, wherein one or more portions of the three- dimensional matrix assume the form of a prism.

A system comprising:

a processor; and

a memory storing an application program, which, when executed on the processor, performs an operation comprising:



querying at least one database based upon a search query received via a communications network;

receiving results to the search query from the at least one database;

presenting within an application interface a three-dimensional matrix that graphically depicts a plurality of categories corresponding to the results; and





upon detecting from an input device selection of a portion of the three- dimensional matrix corresponding to a certain category among the plurality of categories:

filtering the plurality of categories of the three-dimensional matrix by graphically adjusting the certain category relative to other categories based upon graphical manipulation of the selected portion, and


updating the results based upon the filtering.



17.  The system of claim 15, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically de-emphasizing.

18.  The system of claim 15, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically emphasizing.

19.  The system of claim 15, wherein graphically adjusting by a designated amount the certain category relative to other categories comprises graphically adjusting based upon a corresponding adjustment of a range associated with the certain category.

20.  The system of claim 15, wherein one or more portions of the three-dimensional matrix assume the form of a prism.


Prior Art
Prior art was not applied since the claims are identical to those issued in the related patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 24, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152